Citation Nr: 0000670	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an increased rating for post-traumatic 
disorder (PTSD), currently rated as 30 percent disabling.

Entitlement to an increased rating for acne, currently rated 
as 10 percent disabling.

Entitlement to an increased rating for the post-operative 
residuals of right inguinal hernia, currently rated as 10 
percent disabling.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic left 
shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from August 1965 to August 
1969, November 1972 to November 1974, and from February to 
April 1991.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating actions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board notes that a claim for service connection for 
jungle rot has been pending since July 1993.  This matter is 
referred to the RO.  The Board also notes that a treatment 
note dated in August 1996 indicates that the appellant has 
raised the issue of entitlement to convalescent benefits 
after his surgery for his ears.  This matter is also referred 
to the RO.

The claim for increased rating for acne is addressed in the 
remand appended to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the PTSD and inguinal hernia claims has been gathered.

2.  The appellant's PTSD is manifested primarily by 
nightmares, depression, avoidance activity, and moderate 
social and occupational impairment.

3.  The appellant's residuals of right inguinal hernia are 
primarily manifested by pain and ilioinguinal nerve 
neuropathy. 

4.  Entitlement to service connection for a left shoulder 
disability was denied by means of an August 1994 rating 
decision; that decision is final.

5.  No new and material evidence pertaining to a left 
shoulder disability has been submitted after the August 1994 
rating decision.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 9411 (1996 and 1999).

2.  The criteria for an increased rating for the post-
operative residuals of right inguinal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 8530, 7803, 7804 (1999).

3.  The RO's August 1994 decision to deny service connection 
for a left shoulder disability is a final determination.  The 
evidence subsequently received is not new and material and 
does not service to reopen the claims of service connection 
for a left shoulder disability.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The current medical evidence of record indicates that the 
appellant has been receiving regular and continual outpatient 
treatment, to include counseling and medication, for his 
PTSD.  A report of a VA examination, dated in June 1996, 
indicates that the appellant was married and lived with his 
wife of sixteen months.  His previous marriage lasted 10 
years.  He worked at an Air Force Base and had been there for 
12 years.  He worked in electronics and had some flexibility 
in his choice of jobs because he had a reputation as being 
productive and confident.  He reportedly worked a 60 hour 
week.  In his leisure time, he enjoyed fixing appliances and 
computers and gardening.  However, lately, he had not had the 
energy to participate in these things.  He attributed this to 
his depression and PTSD.  However, he acknowledged that it 
may also be related to his working so many hours.  He was 
"semiactive" in the Military Order of the Purple Heart as 
the chaplain.  He attended church weekly.  

The appellant felt that his PTSD was getting worse.  He had a 
hard time with people and had to quit two jobs in the past 
two months.  He was unable to work with others unless they 
were team players.  He stated that he could get away with 
this because he worked for the government and the government 
let him freely change jobs.  He complained of continuing 
nightmares related to combat.  He reported that various 
sights and smells precipitated thoughts of Vietnam.  He 
described avoidance activity.  He was depressed and had 
suicidal thoughts at times; however, he had never made an 
attempt.  He had no energy or motivation and did his job only 
because he had to.  

Mental status examination showed a pleasant mood and 
moderately anxious affect.  He appeared to be on the verge of 
tears at intervals throughout the examination.  There was no 
evidence of hallucinations or illusions.  His speech was 
inflective and his voice was tremulous at times.  He had 1+ 
speech lag.  His thought processes were coherent and goal 
directed.  He was oriented in all spheres without evidence of 
gross cognitive deficit.  The diagnoses were PTSD and major 
depressive disorder (which evolved from his PTSD).  His GAF 
was 58 with moderate difficulty in social and occupational 
difficulty.  Subsequent medical records indicate that the 
appellant has been receiving continual treatment for his PTSD 
symptoms, which continue to be severe.  

The appellant has also submitted a memo from his employment, 
dated in March 1996, which indicates that he was not properly 
scheduling his annual leave.  It was noted that during the 96 
work-days since the start of the fiscal year (October 1, 
1995), he had unscheduled (emergency) annual leave on 29 
occurrences for a total of over 185 hours.  He was also found 
to take an excess amount of sick leave.  The appellant has 
reported that his leave was due to his PTSD symptoms as well 
as other service-connected disabilities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

While this appeal was pending a decision by the Board, new 
criteria became effective for the evaluation of service-
connected psychiatric disorders.  See 61 Fed. Reg. 52,695-702 
(October 8, 1996).  Where law or regulation changes after a 
claim has been filed or reopened, but before administrative 
or judicial process has been completed, the version most 
favorable to the veteran is applicable, unless otherwise 
provided by Congress.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Thus, the Board must determine whether an 
increased rating is warranted under either the old or the new 
criteria.  

Under the old criteria, a 30 percent rating is given when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  According to VA 
O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993), "definite" means 
more than moderate but less than rather large.  A 50 percent 
rating is assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating is assigned where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired ; the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  See VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Codes (DC) 9411 (1996).

Under the new criteria, a 30 percent rating is granted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent rating is granted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is granted when there is occupational and 
social impairment, with deficiencies in most areas, such a 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  38 C.F.R. Part IV, DC 9411 (1999).

The Board has considered the evidence of record and the 
applicable laws and finds that an increased rating is not 
warranted under either the old or the new criteria.  The 
record does not indicate that the appellant's ability to 
establish or maintain favorable relationships with people is 
considerably impaired.  The record indicates that he is 
married and living with his wife of 16 months.  He attends 
church and is a chaplain in an organization.  While it 
appears that he has had some problems with his work, the 
record also shows that he has remained employed with the Air 
Force for 12 years and is able to keep up a 60 hour work 
schedule.  His reliability, flexibility, and efficiency 
levels do not appear to be reduced as the appellant himself 
has reported that he has a good reputation for being a 
productive worker.  The Board thus concludes that the 
criteria for a 50 percent rating are not met under the old 
regulation.

Likewise, the criteria for a 50 percent rating are not met 
under the new criteria as there is no indication that his 
reliability and productivity is reduced at work due to any of 
the listed criteria.  Again, while there is some difficulty 
with his work, he is still able to succeed in his work, being 
productive and confident, and keep up with a 60 hour work 
week.  His overall disability rating, to include his GAF 
score, does not indicate that the criteria for a higher 
rating have been met.  Therefore, this claim must be denied. 

II.  Residuals of hernia repair.

The current evidence of record indicates that in July 1994, 
the appellant underwent a right direct inguinal hernia 
repair, release of entrapped ilioinguinal nerve, and excision 
of portion of mesh, due to chronic incapacitating right groin 
pain.  He had had a trial of therapy using steroid injections 
with marked relief of his discomfort.  He was seen in follow-
up in August 1994 and reported having some periodic 
discomfort, mostly at the level of the external inguinal 
ring.  Also of record is an August 1994 medical note (on a VA 
Form 10-583) which states that the appellant's pain will be 
of a chronic, continuous nature and that no additional 
treatment recommendations could be made.

A report of a VA examination, dated in June 1996, indicates 
that the appellant gave a history of supraumbilical abdominal 
wall benign tumor which was removed in 1991 while he was in 
the Navy.  At that same time, he underwent a right inguinal 
hernia repair.  There was no history of recurrence.  However, 
he developed entrapment of the nerve postoperatively and 
suffered severe right groin pain with difficulty sitting, 
standing, or walking.  He reported improvement of his pain 
after the surgery to release the ilioinguinal nerve; however, 
the pain has never completely resolved.  He continues to have 
chronic pain which worsens after walking or standing more 
than four to five hours.  The pain usually lasts for several 
hours and spontaneously improves.  He also reported that he 
had sharp, shooting pain occasionally lasting for a few 
seconds.  There was no recurrence of swelling in the groin or 
restriction of mobility of the hip.  

Examination showed a 1.5 inch vertical, supraumbilical 
scarring which was healed with mild hypertrophy and 
hyperpigmentation.  There was no scar tenderness or evidence 
of incisional hernia.  There was well-healed scarring over 
the right groin, which was barely visible.  There was no 
recurrence of hernia.  He had mild tenderness of the right 
groin.  There was no hypoesthesia.  Right hip movements were 
normal and without pain.  The diagnoses included right 
inguinal hernia repair, with residual ilioinguinal nerve 
neuropathy, and status post excisional supraumbilical 
abdominal wall benign tumor without any residuals.  

The residuals of the appellant's hernia repair can be 
evaluated under the criteria set forth under DC 8530.  (As 
the record does not show recurrence of the hernia, the Board 
does not find that consideration under DC 7338 would allow a 
higher rating in this case.)  Under DC 8530, the maximum 
rating allowed for paralysis of the ilio-inguinal nerve is 10 
percent.  As this is the maximum rating allowable, the 
appellant's claim for an increased rating must be denied 
under DC 8530.  

The Board has also considered DC 7803 and 7804 for the scar.  
However, the maximum allowable rating under these codes is 
also 10 percent.  Thus, the claim for increased rating must 
be denied.

III.  New and material evidence for a left shoulder 
disability.

The evidence indicates that a prior final rating action 
denied the appellant's claim for service connection for a 
left shoulder disability in August 1994.  Evidence of record 
at that time included the appellant's service medical records 
which did not show any evidence of a left shoulder 
disability.  In fact, the service medical records indicate 
that during various physical examinations, he denied having 
any shoulder problems.  

Post-service medical evidence of record at that time included 
a report of a VA examination, dated in September 1993, which 
indicates that the appellant reported that due to having to 
wear a heavy bullet proof vest while in Vietnam, he had 
recurrent shoulder pain.  The diagnosis at that time included 
left shoulder trapezius strain.  Also of record before the RO 
in 1994 was a treatment note dated in December 1969 which 
noted that he sustained trauma to his spine and all 4 
extremities in service.  Service records also indicate that 
he was a combat veteran in Vietnam and that he received the 
Purple Heart medal.  

Evidence dated subsequent to the August 1994 decision does 
not pertain to the left shoulder disability.  Rather, this 
evidence pertains to other service connected (and nonservice-
connected) conditions.  

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, if a claimant can 
thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.  In the case at hand, the Board can find 
no new evidence pertaining to the left shoulder disability 
that was presented after the August 1994 decision.  Thus, the 
Board must conclude that new and material evidence sufficient 
to reopen this claim has not been presented and the claim 
must be denied.


ORDER

Entitlement to an increased rating for PTSD is denied.

Entitlement to an increased rating for the post-operative 
residuals of right inguinal hernia is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for a chronic left shoulder 
disability and the appeal is denied.


REMAND

The appellant's assertions of increased severity of his acne 
render his claim for increase well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  However, the last VA 
examination of his skin, in June 1996, was not adequate for 
rating purposes.  The examination report thoroughly described 
the acne involvement, but, in the Board's opinion, without 
color photographs, it cannot be determined whether the 
disfiguring acne scars are more nearly "Severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips or auricles", or whether there is "Complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement".  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

Accordingly, the issue is REMANDED for the following action:

1.  The RO should obtain the appellant's 
current VA treatment records.

2.  The RO should schedule the appellant 
for VA dermatology examination to 
determine the nature and severity of 
acne.  The examiner is requested to 
obtain unretouched color photographs of 
areas of acne involvement of the 
appellant's head, face and neck to 
accompany the examination report.  The 
claims file must be made available for 
review. 

3.  The RO should readjudicate the claim, 
which should the be returned to the 
Board, if in order, after completion of 
the usual adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)






		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

